                                                                 MELANIE D. MORGAN, ESQ.
                                                             1   Nevada Bar No. 8215
                                                                 REX D. GARNER, ESQ.
                                                             2   Nevada Bar No. 9401
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: melanie.morgan@akerman.com
                                                                        rex.garner@akerman.com
                                                             6
                                                                 Attorneys for Plaintiff Bank of America,
                                                             7   N.A.
                                                             8
                                                                                            UNITED STATES DISTRICT COURT
                                                             9                                     DISTRICT OF NEVADA
                                                            10

                                                            11   BANK OF AMERICA, N.A.,                         Case No.: 3:16-cv-00620-MMD-WGC
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                              Plaintiff,
                                                                       vs.
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                 SMITHRIDGE GREENS UNIT NO. 2                   STIPULATION AND ORDER OF
AKERMAN LLP




                                                            14   HOMEOWNERS ASSOCIATION; TBR I, LLC;            DISMISSAL WITH PREJUDICE
                                                                 AIRMOTIVE INVESTMENTS, LLC; and ATC
                                                            15   ASSESSMENT COLLECTIONS GROUP, LLC,

                                                            16                              Defendants.

                                                            17

                                                            18   ///
                                                            19   ///
                                                            20   ///
                                                            21   ///
                                                            22   ///
                                                            23   ///
                                                            24   ///
                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28   ///


                                                                                                            1
                                                             1          PLEASE TAKE NOTE Bank of America, N.A. (BANA), Defendant Smithridge Greens Unit

                                                             2   No. 2 Homeowners Association (Smithridge), Defendant ATC Assessment Collection Group, LLC

                                                             3   (ATC) and Defendant Airmotive Investments, LLC (Airmotive), by and through their respective

                                                             4   counsel of record, hereby stipulate and agree to dismiss all claims in this action with prejudice

                                                             5   pursuant NRCP 41(a)(1)(ii). Each party shall bear its own costs and fees.

                                                             6          DATED this 13th day of June, 2019.

                                                             7

                                                             8   AKERMAN LLP                                         PERRY & WESTBROOK

                                                             9   /s/ Rex D. Garner                                   /s/ Alan W. Westbrook
                                                                 MELANIE D. MORGAN, ESQ.                             ALAN W. WESTBROOK, ESQ.
                                                            10   Nevada Bar No. 8215                                 Nevada Bar No. 6167
                                                                 REX D. GARNER, ESQ.                                 CHERYL H. WILSON, ESQ.
                                                            11
                                                                 Nevada Bar No. 9401                                 Nevada Bar No. 8312
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 1635 Village Center Cir., Suite 200                 1701 W. Charleston Blvd., Suite 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                 Las Vegas, Nevada 89134                             Las Vegas, Nevada 89102
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                 Attorneys for Plaintiff Bank of America, N.A.
                                                            14                                                       Attorneys for Smithridge Greens, Unit No. 2
                                                                                                                     Homeowners Association
                                                            15

                                                            16
                                                                 ROGER P. CROTEAU & ASSOCIATES,                      ATC ASSESSMENT COLLECTIONS
                                                            17   LTD.                                                GROUP, LLC

                                                            18   /s/ Timothy Rhoda                                   /s/ Brandon Wood
                                                                 ROGER P. CROTEAU, ESQ.                              BRANDON E. WOOD, ESQ.
                                                            19   Nevada Bar No. 4958                                 Nevada Bar No. 12900
                                                            20   TIMOTHY RHODA, ESQ.                                 6625 South Valley View Boulevard, Suite 300
                                                                 Nevada Bar No. 7878                                 Las Vegas, Nevada 89118
                                                            21   2810 W. Charleston Blvd., #75
                                                                 Las Vegas, Nevada 89102                             Attorneys for ATC Assessment Collections
                                                            22                                                       Group, LLC
                                                                 Attorneys for Airmotive Investments, LLC
                                                            23

                                                            24   ///

                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28   ///


                                                                                                                 2
                                                             1                                                   ORDER

                                                             2          UPON STIPULATION of the parties, and good cause appearing therefore, it is hereby

                                                             3   ORDERED AND ADJUDGED that the above-entitled action and all claims be dismissed with

                                                             4   prejudice, each party to bear its own costs and fees.

                                                             5                  June 12
                                                                        Dated: ________________, 2019.

                                                             6

                                                             7

                                                             8                                                 DISTRICT COURT JUDGE
                                                                                                               Case No. 3:16-cv-00620-MMD-WGC
                                                             9

                                                            10
                                                                 Submitted by:
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                 AKERMAN LLP
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                 /s/ Rex D. Garner
                                                            14   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            15   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                            16   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            17
                                                                 Attorneys for Plaintiff Bank of America, N.A.
                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28


                                                                                                                 3
